(ul

»»»» » »~m,,`

F|LED

g f
MAR ' 6 2009
UNI'I`ED STATES DISTRICT COURT Nmcy mymwg.jgqugyg~_gg_£gj(
FOR THE DISTRICT OF COLUMBIA U.S.D|STR|CTCOUHT

Kareemah Bell-B0ston, )
)
Plaintiff, )
)

) Civil Action No. ~

v j 09 0437

Safeway, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the Court on consideration of plaintiffs pro se complaint and
application to proceed in forma pauperis. The Court will grant the application, and dismiss the
complaint.

The complaint alleges that the plaintiff dropped a sheet cake in a Safeway store located in
the District of Columbia (Compl. at l), and was subsequently barred from the store for a year (id.
at 2). Federal district courts have jurisdiction in civil actions arising under the Constitution, laws
or treaties of the United States, see 28 U.S.C. § 1331, and in civil actions in matters where the
controversy exceeds $75,000 and is between citizens of different States, see 28 U.S.C. §l332(a).
Here, however, the complaint does not explicitly identify a basis for this Court’s jurisdiction,
identify a claim arising under the laws of the United States, or otherwise provide sufficient
information for the Court to discern a basis for its jurisdiction. Accordingly, the Court will

dismiss the complaint without prejudice for lack of subject matter jurisdiction. An appropriate

United States District Judge

order accompanies this memorandum opinion.

Date: l 63